Exhibit STOCK OPTION AGREEMENT I. HOLDER. NAME:FENG GAO ADDRESS: Cox Distributing, Inc. (the “Company”) hereby grants to FENG GAO (the “Holder”), an option to purchase 5,300,000 shares of the unregistered Common Stock, $.001 par value per share of the Company (“Shares”)at an exercise price of $1.30 per Share (the “$1.30 Options”) and 2,000,000 Shares at an exercise price of $5.00 per Share (the “$5.00 Options”) subject to the terms and conditions of this Option Agreement, as follows (the “$1.30 Options” and the “$5.00 Options” are collectively referred to herein as the “Option” and the Shares issuable upon exercise of the Option is hereinafter referred to as the “Option Shares”): DATE
